DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of dasatinib as a tyrosine kinase inhibitor in the reply filed on 16 February 2022 is acknowledged.  
Information Disclosure Statement
The information disclosure statement filed 11 September 2020 is acknowledged and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 149-160, 162, and 163 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph due to lack of written description.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
In the instant case, claims 149-160, 162, and 163 are drawn to the following: one, a method of treatment comprising a tyrosine kinase inhibitor to a cancer patient undergoing immunotherapy; two, a method or expressing a chimeric antigen receptor; and three, a composition comprising an immune cell and a tyrosine kinase inhibitor. 
(1) Level of skill and knowledge in the art: 
YANG (Blood, 2012, 120(23), 4533-4543) describes that dasatinib in combination with anti-OX40 compound work together synergistically to treat a mastocytoma (page 4534, column 2, last paragraph to 4535, first column, third paragraph; page 4535, second column, second paragraph to 4538, second column, first paragraph; page 4542, first column, second paragraph).
CHANG (Arthritis Research and Therapy, 2011, 13:R115, 1-14) describes a composition of PCI-32675, a Bruton tyrosine kinase inhibitor, and immune cells (abstract; page 6, column 1, last paragraph to page 10, column 1, paragraph 2).
FRALETTA (Blood, 2016, 127 (9), 1117-1127).  Fraletta describes a method of modulating CAR T with ibutrinib (page 1118, first column, second paragraph).  
SHAWVER (Cancer Cell, 2002, 1, 117-123) describes thirteen different tyrosine kinase inhibitors (page 118, table 1).  

    PNG
    media_image1.png
    316
    811
    media_image1.png
    Greyscale

(2) Partial structure:
Applicants recite dasatinib, saracatinib, bosutinib, nilotinib, or a PP-1 inhibitor as kinase inhibitors (page 46, third paragraph).
(3) Physical and/or chemical properties and (4) Functional characteristics:
Example B) describes that dasatinib blocks the function of SLAMF7 CAR-T cells (pages 60-63).
(5) Method of making the claimed invention:
Example 1 describes material and methods of the application (page 51 to page 56).
The MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that claim(s) 149-160, 162, and 163 is/are broad and generic, with respect to all possible compounds encompassed by the claims.  The possible structural variations are limitless to any tyrosine kinase inhibitor that can inhibit immune cells by itself or in combination with another agent.  Although the claims may recite some functional characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond those compounds specifically disclosed in the examples in the specification.  Moreover, the specification lack sufficient variety of species to reflect this variance in the genus.  While having written description of dasatinib, saracatinib, bosutinib, nilotinib, or a PP! inhibitor and compounds identified in the specification tables and/or examples, the specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims. 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 149-163 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In claims 149, 150, 152-160, 162, and 163, the tyrosine kinase inhibitor that is used is not clear.  No specific compound is specified.  SHAWVER (Cancer Cell, 2002, 1, 117-123) describes thirteen different tyrosine kinase inhibitors (page 118, table 1).  Do applicants intend to use a tyrosine kinase inhibitor recited by Shawver or one disclosed (specification, page 46, third paragraph)?

    PNG
    media_image1.png
    316
    811
    media_image1.png
    Greyscale

Regarding claims 152, 153, and 157, the multiple uses of the phrase "preferably" render the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The properties that use the word “preferably” have unclear metes and bounds because multiple different ranges are claimed.

    PNG
    media_image2.png
    65
    666
    media_image2.png
    Greyscale

In claims 151, 161 and 163, a PP1 inhibitor is used in the claimed method and defined by its functional property, not by structural features.  Without defined structural requirements, the PP1 inhibitor being claimed is unclear.  LIU (International Journal of Molecular Medicine, 2014, 33, 499-506) describes compound PP1-12 (page 501, figure 1).  Do applicants intend to use this compound?  No guidance is provided to what exact PP1 inhibitor applicant s desire to use.

    PNG
    media_image3.png
    115
    343
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 149, 151, 154, and 156 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YANG (Blood, 2012, 120(23), 4533-4543).  Yang describes that dasatinib in combination with anti-OX40 compound work together synergistically to treat a mastocytoma (page 4534, column 2, last paragraph to 4535, first column, third paragraph; page 4535, second column, second paragraph to 4538, second column, first paragraph; page 4542, first column, second paragraph).    
Claim(s) 162 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHANG (Arthritis Research and Therapy, 2011, 13:R115, 1-14, previously cited).  Chang describes a composition of PCI-32675, a Bruton tyrosine kinase inhibitor, and immune cells (abstract; page 6, column 1, last paragraph to page 10, column 1, paragraph 2).  
Claim(s) 160 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FRALETTA (Blood, 2016, 127 (9), 1117-1127).  Fraletta describes a method of modulating CAR T with ibutrinib (page 1118, first column, second paragraph).  
Claim(s) 162 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GILL (Journal of Clinical Oncology, 2017, 35(15)), 7509).  Gill describes a composition of ibrutinib and anti-CD19 CAR T cells (page 7509).
Claim(s) 149, 153, 156, 157 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SILLABER (European journal of Clinical Investigation, 2009, 39(12), 1098-1109).  SILLABER describes that dasatinib treats chronic myeloid leukemia and also acts as an immunosuppressive agent concurrently (abstract; page 1102, second column, second paragraph to page 1105, second column, first paragraph).
Conclusion
Claims 149-163 are not allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699